        Case 4:20-cv-07810-JSW Document 58 Filed 12/11/20 Page 1 of 4



      Jonathan M. Jacobson, SBN 1350495           Scott A. Sher, SBN 190053
 1
      WILSON SONSINI GOODRICH & ROSATI            Michelle Yost Hale (pro hac vice)
 2    Professional Corporation                    Robin S. Crauthers (pro hac vice)
      1301 Avenue of the Americas, 40th Floor     Katie R. Glynn, SBN 300524
 3    New York, New York 10019                    WILSON SONSINI GOODRICH & ROSATI
 4    Telephone: (212) 497-7758                   Professional Corporation
      Facsimile: (212) 999-5899                   1700 K Street NW, Fifth Floor
 5    Email: jjacobson@wsgr.com                   Washington, DC 20006
                                                  Telephone: (202) 973-8800
 6
      Justina K. Sessions, SBN 270914             Facsimile: (202) 973-8899
 7    Benjamin S. Labow, SBN 229443               Email: ssher@wsgr.com
      WILSON SONSINI GOODRICH & ROSATI            Email: mhale@wsgr.com
 8    Professional Corporation                    Email: rcrauthers@wsgr.com
 9    One Market Plaza, Spear Tower, Suite 3300   Email: kglynn@wsgr.com
      San Francisco, California 94105
10    Telephone: (415) 947-2000
      Facsimile: (415) 947-2099
11
      Email: jsessions@wsgr.com
12    Email: blabow@wsgr.com

13    Counsel for Defendant Plaid Inc.
14

15
                                  UNITED STATES DISTRICT COURT
16
                                 NORTHERN DISTRICT OF CALIFORNIA
17

18                                                )
                                                  )
     UNITED STATES OF AMERICA,                    )   CASE NO.: 4:20-cv-07810-JSW
19
                                                  )
20                  Plaintiff,                    )
                                                  )   DEFENDANT PLAID INC.’S
                                                  )   ADMINISTRATIVE MOTION TO
21          v.
                                                  )   FILE UNDER SEAL
22                                                )
     VISA INC. and PLAID INC.,                    )
23                                                )
                    Defendants.                   )
24                                                )
                                                  )
25                                                )
                                                  )
26                                                )

27

28

     ADMIN. MOT. TO FILE UNDER SEAL                                CASE NO.: 4:20-cv-07810-JSW
        Case 4:20-cv-07810-JSW Document 58 Filed 12/11/20 Page 2 of 4




 1          Pursuant to Civil Local Rules 7-11 and 79-5, Defendant Plaid Inc. (“Plaid”) respectfully

 2   submits this Motion for Leave to File Under Seal:

 3              a. Limited portions of the Declaration of McKenna Quint in Support of Plaid’s

 4                  Proposed Trial Date (“Quint Declaration”), which is attached as Exhibit C to the

 5                  Joint Case Management Statement and Discovery Plan; and

 6              b. Limited portions of the Declaration of Pouya Fatemi in Support of Plaid’s Proposed

 7                  Trial Date (“Fatemi Declaration”), which is attached as Exhibit B to the Joint Case

 8                  Management Statement and Discovery Plan.

 9          This motion is accompanied by the Declaration of Justina Sessions in support of Plaid’s

10   Motion to Seal (“Sealing Declaration”) and a proposed order in accordance with Civil Local Rules

11   7-11 and 79-5. Redacted versions of the Fatemi Declaration and Quint Declaration are being filed,

12   pursuant to the Court’s Local Rules.

13                                          LEGAL STANDARD

14          Civil Local Rule 79-5 allows the Court to seal documents, or portions thereof, if the request

15   is “narrowly tailored” and the party establishes that the information is “privileged, protectable as a

16   trade secret or otherwise entitled to protection under the law.” Civ. L.R. 79-5(b). Because the

17   instant Motion relates to a non-dispositive filing—exhibits to a Case Management Statement—the

18   “strong presumption in favor of access” does not apply and Plaid must only show “good cause” to

19   file the documents under seal under Federal Rule of Civil Procedure 26(c). Kamakana v. City &

20   Cnty. Of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006) (citations omitted).

21                                             ARGUMENT

22          As set forth in the attached Sealing Declaration, the Quint Declaration contains sensitive

23   business information relating to Plaid’s human resources. Publication of this information could

24   cause Plaid competitive harm, as it would give Plaid’s competitors insight into this confidential

25   information. Given the likelihood of harm to Plaid if this information were to be published, good

26   cause exists to keep it under seal. In fact, courts have previously ordered that human resources

27   information be kept under seal. See, e.g., Barnes v. Hershey Co., No. 3:12-cv-01334-CRB, 2015

28   U.S. Dist. LEXIS 52330, at *10-11 (N.D. Cal. Apr. 21, 2015) (granting a motion to seal a document

                                                      1
     ADMIN. MOT. TO FILE UNDER SEAL                                           CASE NO.: 4:20-cv-07810-JSW
        Case 4:20-cv-07810-JSW Document 58 Filed 12/11/20 Page 3 of 4




 1   that contained “sales and recruitment strategy” because disclosure “would put [the party] at a

 2   competitive disadvantage by revealing its internal talent planning” and because “the emails bear

 3   only tangentially on the matters at issue in this litigation, such that the public interest in disclosure

 4   is minimal”). Plaid has narrowly tailored its request by seeking to redact only the sensitive portions

 5   of the Quint Declaration. The remaining portions of the Quint Declaration will be made publicly

 6   available, as will the Case Management Statement to which it is attached.

 7          Further, the Fatemi Declaration contains confidential information on Plaid’s financial

 8   operations. Plaid, a private company, does not make public the sensitive information in the Fatemi

 9   Declaration. Publishing this information could cause Plaid competitive harm, as it would provide

10   Plaid’s competitors and the marketplace insight into its internal financial operations. Good cause

11   exists to keep this information under seal and to avoid causing harm to Plaid, particularly given the

12   minimal public interest in receiving this information. See, e.g., Verinata Health, Inc. v. Ariosa

13   Diagnostics, Inc., No. 12-cv-05501-SI, 2015 U.S. Dist. LEXIS 54912, at *10 (N.D. Cal. Apr. 24,

14   2015) (holding that good cause existed to keep “confidential and commercially sensitive information

15   about [the party’s] financials, pricing, and marketing strategy, including [the party’s] financial

16   forecasts” under seal because “public disclosure of this information may result in substantial

17   competitive harm by providing competitors insight into internal finances”). As with the Quint

18   Declaration, Plaid seeks only to keep limited portions of the Fatemi Declaration under seal, and will

19   be publicly filing a redacted version of the Fatemi Declaration.

20                                              CONCLUSION

21          For the reasons set forth above and in the Sealing Declaration filed concurrently herewith,

22   Plaid respectfully requests that the Court grant this Motion and order that the unredacted Quint

23   Declaration and Fatemi Declaration be filed under seal.

24

25

26

27

28

                                                        2
     ADMIN. MOT. TO FILE UNDER SEAL                                             CASE NO.: 4:20-cv-07810-JSW
        Case 4:20-cv-07810-JSW Document 58 Filed 12/11/20 Page 4 of 4




 1   Dated: December 11, 2020                 Respectfully submitted,

 2                                            WILSON SONSINI GOODRICH & ROSATI
                                              Professional Corporation
 3

 4                                            /s/ Justina Sessions    .
                                              Justina K. Sessions
 5
                                              Counsel for Defendant Plaid Inc.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          3
     ADMIN. MOT. TO FILE UNDER SEAL                                  CASE NO.: 4:20-cv-07810-JSW
